USCA4 Appeal: 22-1063      Doc: 22         Filed: 11/08/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1063


        MARVIS ERLINDO MARTINEZ,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: October 26, 2022                                  Decided: November 8, 2022


        Before WYNN and HEYTENS, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES P.C.,
        Fairfax, Virginia, for Petitioner. Brian Boynton, Principal Deputy Assistant Attorney
        General, John S. Hogan, Assistant Director, Matthew A. Spurlock, Office of Immigration
        Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
        D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1063       Doc: 22          Filed: 11/08/2022      Pg: 2 of 3




        PER CURIAM:

               Marvis Erlindo Martinez, a native and citizen of Honduras, petitions for review of

        an order of the Board of Immigration Appeals (“Board”) adopting and affirming the

        Immigration Judge’s (“IJ”) decision denying Martinez’s application for cancellation of

        removal under 8 U.S.C. § 1229b(b)(1). The IJ concluded that Martinez’s application failed

        because he did not establish that his removal to Honduras would result in an exceptional

        and extremely unusual hardship to his United States citizen son. We deny the petition for

        review.

               The Attorney General “‘may cancel removal’ of an applicant who meets four

        statutory criteria: 1) that the applicant has been physically present in the United States for

        at least ten continuous years, 2) that the applicant had been a person ‘of good moral

        character’ during that ten-year period, 3) that the applicant had not committed certain

        enumerated offenses, and 4) that the applicant ‘establishes that removal would result in

        exceptional and extremely unusual hardship to the [applicant’s citizen or lawful permanent

        resident] spouse, parent, or child[ren].’” Gonzalez Galvan v. Garland, 6 F.4th 552, 557

        (4th Cir. 2021) (alterations in original) (quoting 8 U.S.C. § 1229b(b)(1)).

               In Gonzalez Galvan, we held that the IJ’s ruling that an applicant has not met the

        exceptional and extremely unusual hardship requirement of § 1229b(b)(1) is a mixed

        question of law and fact that we possess jurisdiction to review under 8 U.S.C.

        § 1252(a)(2)(D). Id. at 560. But in performing that review, we may not disturb “the IJ’s

        factual findings related to the hardship determination,” and we assess only whether “the IJ

        erred in holding that [the] evidence failed as a matter of law to satisfy the statutory standard

                                                       2
USCA4 Appeal: 22-1063      Doc: 22          Filed: 11/08/2022     Pg: 3 of 3




        of exceptional and extremely unusual hardship.” Id. at 561 (internal quotation marks

        omitted). Our review of that legal question is de novo. Id.

               After reviewing the record, we are satisfied that the IJ “applied the correct statutory

        standard, considered all the evidence, and adequately explained the reasons for his ruling.”

        Id. We therefore conclude that the IJ did not commit an error of law in denying Martinez’s

        application for cancellation of removal.

               Accordingly, we deny the petition for review. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                PETITION DENIED




                                                      3